        Case 1:21-cv-03244-LJL Document 21 Filed 07/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                           …………………………………X
                           …



MAYRA JOANA MACASetal
                                 Plaintiff(s),
                                                                    21‑cv‑3244 (LJL)
                     ―V…

                                                             CASE MANAGEMENT PLAN AND
K.Y.YOUNGINC.(D/B/A DOLCE SPA)et al                              SCHEDULING ORDER
                                 Defendant(s).

                                   ----------------   x
LEWIS J. LIMAN, United States District Judge:

       This Civil Case Management Plan and Scheduling Order is submitted by the parties in
accordance with Federal Rule of Civil Procedure 26(f)(3):

l.     Allparties[consent         / do not consent      X] to conducting all further proceedings
      before a united stat-i rraagistrate Judge,      inffirotionsand trial. 2s u.s.-c. $ 636(t.
      The parties are free to withhold consent without adverse substantive consequences.llf all
      parties consent, the remaining paragraphs need not be completed.)

2.    The parties [have      / have notL              conferred pursuant to Federal Rule of Civil
      Procedure 26(f).
                                   -]
3.    The parties [have / have notX              ] engaged in settlement discussions.

4.    Any motion to amend or to join additional parties shall be filed no later than
       9/5/21                          .lAbsent exceptional circumstances, a date not more than
      thirty (30) days following the initial pretrial conference.] Note: Pursuant to Paragraph
      3(B) of the Court's Individual Practices in Civil Cases, the Court will deny a motion to
      dismiss, as moot, without prior notice to the parties, if a plaintiff amends its pleading
      without objection from the defendant. The moving party may then (a) file an answer; (b)
      file a new motion to dismiss; or (c) submit a letter-motion stating that it relies on the
      initially-filed motion to dismiss in which event the Court will treat the initially-filed
      motion to dismiss as a new motion to dismiss the amended pleading.

      Pursuant to Paragraph 2(J) of the Court's Individual Practices in Civil Cases,
      parties may extend the deadlines set forth in Local Civil Rule 6.1 by an agreed-upon
      schedule, which shall govern as long as it is disclosed to the Court in a letter
      accompanying the initial motion. At the Initial Pretrial Conference, parties should
      come prepared to discuss a proposed briefing schedule for any anticipated motion.
           Case 1:21-cv-03244-LJL Document 21 Filed 07/23/21 Page 2 of 4




5.     Initial disclosures pursuant to Rule 26(a)(l) of the Federal Rules of Civil Procedure shall
       be completed no later than$l21l21                            .fAbsent exceptional
       circumstances, o date not more thanfourteen (14) daysfollowing the initial pretrial
       conference.)

6.     All fact discovery  is to be completed no laterthan12l5l21                          .l,A
       date not more than one hundred twenty (120) daysfollowing the initiol pretrial
       conference, unless the Court finds that the case presents unique complexities or other
       exce ptional c ircums tonce s.]


7.     The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Procedure and the Local Rules of the Southern District of New York. The following
       interim deadlines may be extended by the parties on consent without application to the
       Court, provided that the parties meet the deadline for completing fact discovery set forth
       in Paragraph 6 above.

                   NOT[' ON COVIN-T       q F'MF'RGF'.NCY PROCF'NURF'S:
Until further notice, and pursuant to Fed. R. Civ. P.30(bX3) and (b)(4), all depositions may
  be taken via telephone, videoconference, or other remote means, and may be recorded by
 any reliable audio or audiovisual means. This does not dispense with the requirements set
forth in Fed. R. Civ. P. 30(bX5), including the requirement that, unless the parties stipulate
  otherwise, the deposition be "conducted before an officer appointed or designated under
   Rule 28," and that the deponent be placed under oath by that officer. For avoidance of
  doubt, a deposition will be deemed to have been conducted "before" an officer so long as
  that officer attends the deposition via the same remote means (e.g., telephone conference
  call or video conference) used to connect all other remote participants, and so long as all
 participants (including the officer) can clearly hear and be heard by all other participants.

Nothing in the above-mentioned rule prevents parties from seeking to modify any pretrial
   schedule in light of the COVID-l9 pandemic (or for any other good cause). Prior to
 seeking such relief, the parties must, as always, attempt to meet and confer (via remote
                     means) in a good faith effort to reach agreement.

Parties are instructed to consult the Court's COVID-l o F mergencl, Individual Practices in


      a.       Initial requests for production of documents shall be served   by9115121


               Interrogatories pursuant to Rule 33.3(a) of the Local Rules of the Southern
               District of New York shall be served bVgn5l21                        .lAbsent
               exceptional circumstances, a dote not more than thirty (30) days following the
               initial pretrial conference.] No Rule 33.3(a) interrogatories need to be served with
               respect to disclosures automatically required by Federal Rule of Civil Procedure
               26(a).



                                                2
          Case 1:21-cv-03244-LJL Document 21 Filed 07/23/21 Page 3 of 4




         c.          Unless otherwise ordered by the Court, contention interrogatories should be
                     served consistent with Rule 33.3(c) of the Local Rules of the Southern District   of
                     New York.

         d.          Depositions shall be completed by      1215121


         e.          Requests to   Admit shall be served no later     1fian9115121


8.       All   expert discovery, including disclosures, reports, production of underlying documents,
         and depositions shall be completed by not anticipated                 . [Absent
         exceptional circumstances, a date forty-five (45) days from the completion offact
         discovery.]

9.       All discovery shall be completed       no later 11run12l5l21

10.      The proposed joint pretrial order shall be submitted on ECF in accordance with the
         Court's IndividualPractices in CivilCases and Federal Rule of Civil Procedure26(a)(3)
         no later 1fia11217122

I   l.   A post-discovery status conference shall be held on:                            at-.
         A joint letter updating the Court on the status of the case shall be filed on ECF by one
         week prior to the status conference. The letter must be no more than 3 single spaced
         pages and should include the following information in separate paragraphs:

               (l)   all existing deadlines, due dates, and/or cut-offdates;

               (2) a brief description of any outstanding motions;

               (3) a brief description of the status of discovery and of any additional discovery that
                   remains to be completed;

               (4) the status of settlement discussions;

               (5) the anticipated length of trial and whether the case is to be tried to a jury;

               (6) whether the parties anticipate filing motions for summary judgment; and
                   any other issue that the parties would like to address at the pretrial conference or
                   any other information that the parties believe may assist the Court.

12.      Any motion for summary judgment must be filed no 1a1q 111ay112121121
         fAbsent exceptional circumstances, o dote fourteen (1a) days from the completion of all
         discovery.]

13.      This case     tisl-l      is   not    I to be tried to a jury.


                                                        3
           Case 1:21-cv-03244-LJL Document 21 Filed 07/23/21 Page 4 of 4




14.      The parties have conferred and their present best estimate of the length of trial is
         2-3 days
 ξＪ




         Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

             a.            Referral to a Magistrate Judge for settlement discussions.

             b.            Referral to the Southern District's Mediation Program.

             c.            Retention of a private mediator.

The use of any alternative dispute resolution mechanism does not stay or modify any date in this
Order.

16.      Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
         Federal Rule of Civil Procedure 26(f)(3), are set fonh below.




Counsel for the Parties:


Clela A. Errington, Esq.
Michael Faillace & Associates P.C.
Counselfor P!ainJffs




Dated:
             New York, New York


                                                                       LEWIS J. LIMAN
                                                                  United States District Judge




                                                     4
